                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 ST. JOSEPH DIVISION


STACY ARNOLD,                                 )
                                              )
                Plaintiff,                    )
                                              )
v.                                            )
                                              )       Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                           )
ST. JOSEPH PUBLIC LIBRARY,                    )
OFFICER REBECCA HAILEY (IN HER                )
PERSONAL AND PROFESSIONAL CAPACITY)           )
AND ROGER CLARY                               )
                                              )
                                              )
            Defendants                        )

                             MOTION FOR EXTENSION OF TIME

        Comes now, Plaintiff, Stacy Arnold and respectfully moves the Court to grant an

extension of seven (7) days for Plaintiff to respond to Defendant Clary’s motion for summary

judgment (ECF 51). In support of this motion, Plaintiff states as follows:

     1) On March 24, 2020, Plaintiff reached out to counsel for Defendant Clary and proposed

        an agreement to dismiss Defendant Clary from this action and that neither party seek

        costs or fees from the other party.

     2) Plaintiff was amenable to additional stipulations of the agreement set forth by Defendant

        and worked in good faith with counsel for Defendant to establish mutually agreed upon

        wording and finalize the agreement.

     3) There are three (3) parties to the proposed agreement, which is not yet finalized (signed)

        by all parties. Based on Plaintiff’s communication with counsel for Defendant Clary, she

        has no reason to believe that the agreement will not be finalized.


                                                  1

           Case 5:19-cv-06137-BP Document 54 Filed 04/02/20 Page 1 of 3
   4) While Plaintiff remains in communication with counsel for Defendant, Plaintiff

       disagrees with arguments set forth in ECF 52, particularly part (c), and wishes to preserve

       the opportunity to respond to Defendant Clary’s summary judgment motion in the event

       that an agreement is not finalized.

   5) Plaintiff’s reply suggestions to Defendant Clary’s motion for summary judgment are due

       tomorrow, April 3, 2020.

   6) In Plaintiff’s view, a seven (7) day extension, until April 9, 2020, should give all parties

       to the proposed agreement a reasonable amount of time to finalize it, and Plaintiff would

       plan to file reply suggestions to Defendant Clary’s motion for summary judgment on the

       last day of the extension (if granted) should an agreement remain unfinalized.

   7) Plaintiff has conferred with counsel for Defendant Clary and counsel indicated that he

       would not oppose this requested extension.

WHEREFORE, Plaintiff respectfully requests an extension of seven (7) days to respond to

Defendant Clary’s motion for summary judgment.

                                                             Respectfully Submitted,

                                                                     STACY ARNOLD, Plaintiff

                                                              /s/Stacy Arnold
                                                             Stacy Arnold
                                                             500 Westover Dr. #11589
                                                             Sanford, NC 27330
                                                             803-428-7024
                                                             stacy.kaye.arnold@gmail.com




                                                 2

          Case 5:19-cv-06137-BP Document 54 Filed 04/02/20 Page 2 of 3
                                CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing was filed electronically with the

Clerk of the Court on April 2, 2020, to be served by operation of the Court’s electronic filing

system upon:

 Christopher L. Heigele                              Gregory P Goheen
 Steven F. Coronado                                  McAnany, Van Cleave & Phillips, PA-KCKS
 Bay Otto Coronado PC – KCMO                         10 East Cambridge Circle Drive
 4600 Madison Avenue                                 Ste. 300
 Suite 210                                           Kansas City, KS 66103
 Kansas City, MO 64112-3019                          ggoheen@mvplaw.com
 cheigele@batyotto.com                               Attorneys for Defendant
 scoronado@batyotto.com                              St. Joseph Public Library
 Attorneys for Defendants
 City of St. Joseph, Missouri,
 Officer Rebecca Hailey

 Mark C. Beam-Ward
 Beam-Ward, Kruse, Wilson & Fletes LLC
 8645 College Boulevard
 Suite 250
 Overland Park, KS 66210
 mbeamward@bkwflaw.com
 Attorneys for Defendant
 Roger Clary




                                                 3

          Case 5:19-cv-06137-BP Document 54 Filed 04/02/20 Page 3 of 3
